 

EXHIBIT 10.1

INVESTMENT ADVISORY AGREEMENT

BETWEEN

PRINCETON CAPITAL CORPORATION

AND

PRINCETON INVESTMENT ADVISORS, LLC

AGREEMENT, dated as of March 13, 2015, between Princeton Capital Corporation, a
Maryland corporation (the “Corporation”), and Princeton Investment Advisors, LLC
(the “Adviser”), a Delaware limited liability company.

WHEREAS, the Adviser has agreed to furnish investment advisory services to the
Corporation, which intends to elect to operate as a business development company
under the Investment Company Act of 1940, as amended (the “1940 Act”); and

WHEREAS, this Agreement has been approved in accordance with the provisions of
the 1940 Act, and the Adviser is willing to furnish such services upon the terms
and conditions herein set forth.

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, it is agreed by and between the parties hereto as follows:

1. In General. The Adviser agrees, all as more fully set forth herein, to act as
investment advisor to the Corporation with respect to the investment of the
Corporation’s assets and to supervise and arrange for the day-to-day operations
of the Corporation and the purchase of assets for and the sale of assets held in
the investment portfolio of the Corporation.

2. Duties and Obligations of the Adviser with Respect to Investment of Assets of
the Corporation.

(a) Subject to the succeeding provisions of this paragraph and subject to the
direction and control of the Corporation’s board of directors (the “Board of
Directors”), the Adviser shall act as the investment advisor to the Company and
to manage the investment and reinvestment of the assets of the Company. Without
limiting the generality of the foregoing, the Adviser shall, during the term and
subject to the provisions of this Agreement, (i) determine the composition of
the portfolio of the Corporation, the nature and timing of the changes therein
and the manner of implementing such changes; (ii) identify, evaluate and
negotiate the structure of the investments made by the Corporation; (iii)
execute, close, service and monitor the investments that the Corporation makes;
(iv) determine the securities and other assets that the Corporation will
purchase, retain or sell; (v) perform due diligence on prospective portfolio
companies; and (vi) provide the Corporation with such other investment advisory,
research and related services as the Corporation may, from time to time,
reasonably require for the investment of its funds. Nothing contained herein
shall be construed to restrict the Corporation’s right to hire its own employees
or to contract for administrative services to be performed by third parties,
including but not limited to, the calculation of the net asset value of the
Corporation’s shares.

(b) In the performance of its duties under this Agreement, the Adviser shall at
all times use all reasonable efforts to conform to, and act in accordance with,
any requirements imposed by (i) the provisions of the 1940 Act, and of any rules
or regulations in force thereunder, subject to the terms of any exemptive order
applicable to the Corporation; (ii) any other applicable provision of law; (iii)
the provisions of the Articles of Amendment and Restatement and the Bylaws of
the Corporation, as such documents are amended from time to time; (iv) the
investment objectives, policies and restrictions applicable to the Corporation
as set forth in the Corporation’s proxy statement on Schedule 14C, initially
filed on July 21, 2014, as they may be amended from time to time by the Board of
Directors or stockholders of the Corporation; and (v) any policies and
determinations of the Board of Directors of the Corporation and provided in
writing to the Adviser.

(c) The Adviser will seek to provide qualified personnel to fulfill its duties
hereunder and, except as set forth in the following sentence, will bear all
costs and expenses incurred in connection with its investment advisory

1

duties hereunder. The Corporation shall reimburse the Adviser for all direct and
indirect costs and expenses incurred by the Adviser for office space rental,
office equipment, utilities and other non-compensation related overhead
allocable to performance of investment advisory services hereunder by the
Adviser, including the costs and expenses of due diligence of potential
investments, monitoring performance of the Corporation’s investments, serving as
directors and officers of portfolio companies, providing managerial assistance
to portfolio companies, enforcing the Corporation’s rights in respect of its
investments and disposing of investments. All allocations made pursuant to this
paragraph (c) shall be made pursuant to allocation guidelines approved from time
to time by the Board of Directors. The Corporation shall also be responsible for
the payment of all the Corporation’s other expenses, including payment of the
fees payable to the Adviser under Section 6 hereof; organizational and offering
expenses; expenses incurred in valuing the Corporation’s assets and computing
its net asset value per share (including the cost and expenses of any
independent valuation firm); expenses incurred by the Adviser or payable to
third parties, including agents, consultants or other advisors, in monitoring
financial and legal affairs for the Corporation and in monitoring the
Corporation’s investments and performing due diligence on the Corporation’s
prospective portfolio companies or otherwise related to, or associated with,
evaluating and making investments; interest payable on debt, if any, incurred to
finance the Corporation’s investments and expenses related to unsuccessful
portfolio acquisition efforts; offerings of the Corporation’s common stock and
other securities; investment advisory and management fees payable under this
Agreement; administration fees; transfer agent and custody fees and expenses;
federal and state registration fees; all costs of registration and listing the
Corporation’s shares on any securities exchange; federal, state and local taxes;
independent directors’ fees and expenses; costs of preparing and filing reports
or other documents required by the Securities and Exchange Commission (“SEC”) or
other regulators; costs of any reports, proxy statements or other notices to
stockholders, including printing costs; the costs associated with individual or
group stockholders; the Corporation’s allocable portion of the fidelity bond,
directors and officers/errors and omissions liability insurance, and any other
insurance premiums; direct costs and expenses of administration and operation,
including printing, mailing, long distance telephone, copying, secretarial and
other staff, independent auditors and outside legal costs; and all other
non-investment advisory expenses incurred by the Corporation or the Adviser in
connection with the administering the Corporation’s business.

(d) The Adviser shall give the Corporation the benefit of its professional
judgment and effort in rendering services hereunder, but neither the Adviser nor
any of its officers, directors, employees, agents or controlling persons shall
be liable for any act or omission or for any loss sustained by the Corporation
in connection with the matters to which this Agreement relates, provided, that
the foregoing exculpation shall not apply to a loss resulting from willful
misfeasance, bad faith or gross negligence in the performance of its duties, or
by reason of its reckless disregard of its obligations and duties under this
Agreement; provided further, however, that the foregoing shall not constitute a
waiver of any rights which the Corporation may have which may not be waived
under applicable law.

(e) The Adviser will place orders either directly with the issuer or with any
broker or dealer. Subject to the other provisions of this paragraph, in placing
orders with brokers and dealers, the Adviser will attempt to obtain the best
price and the most favorable execution of its orders. In placing orders, the
Adviser will consider the experience and skill of the firm’s securities traders
as well as the firm’s financial responsibility and administrative efficiency.
Consistent with this obligation, the Adviser may select brokers on the basis of
the research, statistical and pricing services they provide to the Corporation
and other clients of the Adviser. Information and research received from such
brokers will be in addition to, and not in lieu of, the services required to be
performed by the Adviser hereunder. A commission paid to such brokers may be
higher than that which another qualified broker would have charged for effecting
the same transaction, provided that the Adviser determines in good faith that
such commission is reasonable in terms either of the transaction or the overall
responsibility of the Adviser to the Corporation and its other clients and that
the total commissions paid by the Corporation will be reasonable in relation to
the benefits to the Corporation over the long term, subject to review by the
Board of Directors of the Corporation from time to time with respect to the
extent and continuation of such practice to determine whether the Corporation
benefits, directly or indirectly, from such practice.

3. Services Not Exclusive. Nothing in this Agreement shall prevent the Adviser
or any officer, employee or other affiliate thereof from acting as investment
advisor for any other person, firm or corporation, or from engaging in any other
lawful activity, and shall not in any way limit or restrict the Adviser or any
of its officers, employees or agents from buying, selling or trading any
securities for its or their own accounts or for the accounts of others for whom
it or they may be acting; provided, however, that the Adviser will not
undertake, and will cause its employees

2

not to undertake, activities which, in its reasonable judgment, will adversely
affect the performance of the Adviser’s obligations under this Agreement.

4. Agency Cross Transactions. From time to time, the Adviser or brokers or
dealers affiliated with it may find themselves in a position to buy for certain
of their brokerage clients (each an “Account”) securities which the Adviser’s
investment advisory clients wish to sell, and to sell for certain of their
brokerage clients securities which advisory clients wish to buy. Where one of
the parties is an advisory client, the Adviser or the affiliated broker or
dealer cannot participate in this type of transaction (known as a cross
transaction) on behalf of an advisory client and retain commissions from one or
both parties to the transaction without the advisory client’s consent. This is
because in a situation where the Adviser is making the investment decision (as
opposed to a brokerage client who makes his own investment decisions), and the
Adviser or an affiliate is receiving commissions from both sides of the
transaction, there is a potential conflicting division of loyalties and
responsibilities on the Adviser’s part regarding the advisory client. The SEC
has adopted a rule under the Advisers Act which permits the Adviser or its
affiliates to participate on behalf of an Account in agency cross transactions
if the advisory client has given written consent in advance. By execution of
this Agreement, the Corporation authorizes the Adviser or its affiliates to
participate in agency cross transactions involving an Account. The Corporation
may revoke its consent at any time by written notice to the Adviser.

5. Expenses. During the term of this Agreement, the Adviser will bear all
compensation expense (including health insurance, pension benefits, payroll
taxes and other compensation related matters) of its employees and shall bear
the costs of any salaries or directors’ fees of any officers or directors of the
Corporation who are affiliated persons (as defined in the 1940 Act) of the
Adviser.

6. Compensation of the Adviser. The Adviser, for its services to the
Corporation, will be entitled to receive a management fee (the “Base Management
Fee”) and an incentive fee (“Incentive Fee”) from the Corporation.

(a) The Base Management Fee will be calculated at an annual rate of 1.75% of the
Corporation’s gross assets, including assets purchased with borrowed funds or
other forms of leverage and excluding cash and cash equivalents. The Base
Management Fee is payable quarterly in arrears on a calendar quarter basis. For
the period from the date of commencement of the Corporation’s operations (the
“Commencement Date”) through the end of the first and second quarters of the
Corporation’s operations, the Base Management Fee will be calculated based on
the initial value of the Corporation’s gross assets. Subsequently, the Base
Management Fee will be calculated based on the average value of the
Corporation’s gross assets at the end of the two most recently completed
calendar quarters prior to the quarter for which such fees are being calculated.
Base Management Fees for any partial month or quarter will be appropriately
pro-rated.

(b) The Incentive Fee will consist of two parts, as follows:

(i) The first component of the Incentive Fee (the “Income-Based Fee”) will be
calculated and payable quarterly in arrears based on the Pre-Incentive Fee Net
Investment Income for the immediately preceding calendar quarter for which such
fees are being calculated and shall be payable promptly following the filing of
the Corporation’s financial statements for such quarter. “Pre-Incentive Fee Net
Investment Income” means interest income, dividend income and any other income
(including any other fees, such as commitment, origination, structuring,
diligence, managerial assistance and consulting fees or other fees that the
Corporation receives from portfolio companies) accrued during the calendar
quarter, minus the Corporation’s operating expenses for the quarter (including
the Base Management Fee, expenses payable under the Corporation’s administration
agreement (the “Administration Agreement”), any interest expense and any
dividends paid on any issued and outstanding preferred stock, but excluding the
Incentive Fee). Pre-Incentive Fee Net Investment Income includes, in the case of
investments with a deferred interest feature (such as original issue discount,
debt instruments with payment-in-kind interest and zero coupon securities),
accrued income not yet received in cash; provided, however, that the portion of
the Incentive Fee attributable to deferred interest features shall be paid,
together with interest thereon from the date of deferral to the date of payment
at the prime rate published from time to time by the Wall Street Journal or, in
the absence thereof, a bank chosen by the board of directors, only if and to the
extent received in cash, and any accrual thereof shall be reversed if and to the
extent such interest is reversed in connection with any write off or similar
treatment of the investment giving rise to any deferred interest accrual,
applied in each case in the order such interest was accrued. Such subsequent
payments in respect of previously accrued income shall not reduce the amounts
payable for any quarter pursuant to clause (ii) below. Pre-Incentive Fee Net
Investment Income does not include any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation.

3

(ii) Pre-Incentive Fee Net Investment Income, expressed as a rate of return on
the value of the Corporation’s net assets (defined as total assets less senior
securities constituting indebtedness and preferred stock) at the end of the
calendar quarter for which such fees are being calculated, will be compared to a
“hurdle rate” of 2.0% per quarter (8.0% annualized). The Corporation will pay
the Adviser the Income-Based Fee with respect to the Corporation’s Pre-Incentive
Fee Net Investment Income in each calendar quarter as follows:

(1)    no Income-Based Fee for any calendar quarter in which the Corporation’s
Pre-Incentive Fee Net Investment Income does not exceed the hurdle rate;

(2)    100% of the Corporation’s Pre-Incentive Fee Net Investment Income for any
calendar quarter with respect to that portion of the Pre-Incentive Fee Net
Investment Income for such quarter, if any, that exceeds the hurdle rate but is
less than 2.5% (10.0% annualized); and

(3)    20.0% of the amount of the Corporation’s Pre-Incentive Fee Net Investment
Income for any calendar quarter with respect to that portion of the
Pre-Incentive Fee Net Investment Income for such quarter, if any, that exceeds
2.5% (10.0% annualized);

provided that, no Incentive Fee in respect of Sections 6(c)(i) and 6(c)(ii)
hereof will be payable except to the extent 20.0% of the cumulative net increase
in net assets resulting from operations over the calendar quarter for which such
fees are being calculated and the 11 preceding quarters exceeds the cumulative
Incentive Fees accrued and/or paid pursuant to Section 6(c) hereof for such 11
preceding quarters. For the foregoing purpose, the “cumulative net increase in
net assets resulting from operations” is the amount, if positive, of the sum of
Pre-Incentive Fee Net Investment Income, realized gains and losses and
unrealized appreciation and depreciation of the Corporation for the calendar
quarter for which such fees are being calculated and the 11 preceding calendar
quarters. These calculations will be appropriately adjusted for any share
issuances or repurchases during the calendar quarter for which such fees are
being calculated.

(iii) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing with the calendar
year ending on December 31, 2014, and is calculated at the end of each
applicable year by subtracting (1) the sum of the Corporation’s cumulative
aggregate realized capital losses and aggregate unrealized capital depreciation
from (2) the Corporation’s cumulative aggregate realized capital gains, in each
case calculated from the Commencement Date. If the amount so calculated is
positive, then the Capital Gains Fee for such year is equal to 20.0% of such
amount, less the aggregate amount of Capital Gains Fees paid in all prior years;
provided that the Incentive Fee determined as of December 31, 2014 will be
calculated for a period of shorter than twelve calendar months to take into
account any realized capital gains computed net of all realized capital losses
and unrealized capital depreciation for the period ending December 31, 2014. If
such amount is negative, then no Capital Gains Fee will be payable for such
year. If this Agreement is terminated as of a date that is not a calendar year
end, the termination date shall be treated as though it were a calendar year end
for purposes of calculating and paying a Capital Gains Fee.

7. Indemnification. The Adviser (and its officers, managers, partners, agents,
employees, controlling persons, members and any other person or entity
affiliated with the Adviser) shall not be liable to the Corporation for any
action taken or omitted to be taken by the Adviser in connection with the
performance of any of its duties or obligations under this Agreement or
otherwise as an investment adviser of the Corporation (except to the extent
specified in Section 36(b) of the 1940 Act concerning loss resulting from a
breach of fiduciary duty (as the same is finally determined by judicial
proceedings) with respect to the receipt of compensation for services), and the
Corporation shall indemnify, defend and protect the Adviser (and its officers,
managers, partners, agents, employees, controlling persons, members and any
other person or entity affiliated with the Adviser) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Adviser’s duties or obligations under this Agreement
or otherwise as an investment adviser of the Corporation. Notwithstanding the
preceding sentence of this Section 7 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of willful misfeasance,
bad faith or gross negligence in

4

the performance of the Adviser’s duties or by reason of the reckless disregard
of the Adviser’s duties and obligations under this Agreement (as the same shall
be determined in accordance with the 1940 Act and any interpretations or
guidance by the SEC or its staff thereunder).

8. Duration and Termination.

(a) This Agreement shall become effective as of the first date above written.
This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, (i) by the vote of a majority of the
outstanding voting securities of the Corporation, (ii) by the vote of the
Corporation’s Directors, or (iii) by the Advisor. The provisions of Section 8 of
this Agreement shall remain in full force and effect, and the Advisor shall
remain entitled to the benefits thereof, notwithstanding any termination of this
Agreement. Further, notwithstanding the termination or expiration of this
Agreement as aforesaid, the Advisor shall be entitled to any amounts owed under
Section 3 through the date of termination or expiration and Section 8 shall
continue in force and effect and apply to the Advisor and its representatives as
and to the extent applicable.

(b) This Agreement shall continue in effect for two years from the date hereof
and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by (A)
the vote of the Board, or by the vote of a majority of the outstanding voting
securities of the Corporation and (B) the vote of a majority of the members of
the Corporation’s Board who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the 1940 Act) of any
such party, in accordance with the requirements of the 1940 Act.

(c) This Agreement will automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the 1940 Act).

9. Notices. Any notice under this Agreement shall be in writing to the other
party at such address as the other party may designate from time to time for the
receipt of such notice and shall be deemed to be received on the earlier of the
date actually received or on the fourth day after the postmark if such notice is
mailed first class postage prepaid.

10. Amendment of this Agreement. This Agreement may be amended by mutual
consent, but the consent of the Corporation must be obtained in conformity with
the requirements of the 1940 Act.

11. Entire Agreement: Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Agreement shall be
construed in accordance with the laws of the State of Texas and in accordance
with the applicable provisions of the 1940 Act. In such case, to the extent the
applicable laws of the State of Texas, or any of the provisions herein, conflict
with the provisions of the 1940 Act, the latter shall control.

12. Miscellaneous. The captions in this Agreement are included for convenience
of reference only and in no way define or delimit any of the provisions hereof
or otherwise affect their construction or effect. If any provision of this
Agreement shall be held or made invalid by a court decision, statute, rule or
otherwise, the remainder of this Agreement shall not be affected thereby. This
Agreement shall be binding on, and shall inure to the benefit of the parties
hereto and their respective successors.

13. Counterparts. This Agreement may be executed in counterparts by the parties
hereto, each of which shall constitute an original counterpart, and all of
which, together, shall constitute one Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers, all as of the day and the year
first above written.

  PRINCETON CAPITAL CORPORATION         By: /s/ Munish Sood     Name: Munish
Sood     Title:   Chief Executive Officer         PRINCETON INVESTMENT ADVISORS,
LLC         By: /s/ Alfred Jackson     Name: Alfred Jackson     Title:   Manager

6

 

